Citation Nr: 0009255	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-09 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for colon cancer, as secondary to 
service-connected deformity of duodenum, consistent with inactive 
ulceration.

2.  Entitlement to an increased evaluation for deformity of duodenum, 
consistent with inactive ulceration, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to June 1944.

This case initially came before the Board of Veterans' Appeals (Board) from 
a rating decision of October 1996 from the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA), which denied 
entitlement to an increased evaluation above 10 percent for deformity of 
duodenum, consistent with ulceration, and denied service connection for 
colon cancer, as secondary to the service-connected deformity of duodenum.

In May 1998, the Board remanded the case to the RO for additional 
development.  By rating decision dated in May 1999, the RO increased the 
evaluation for the duodenal deformity to 20 percent disabling.  In a June 
1999 supplemental statement of the case, the RO provided notice of 
continued denial of service connection for colon cancer and of entitlement 
to an increased evaluation to 20 percent disabling for the deformity of the 
duodenum, following additional development and consideration of the issues, 
as requested by the Board in its May 1998 remand.  The case is now returned 
to the Board for further consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an equitable 
disposition of the veteran's appeal.

2.  No medical evidence has been submitted to show that the veteran is 
suffering from colon cancer due to service or that any colon cancer 
pathology is related to a service connected disorder.

3.  The appellant has not submitted evidence sufficient to justify a belief 
by a fair and impartial individual that a claim for service connection for 
colon cancer is plausible.

4.  The veteran's service-connected duodenal deformity, consistent with 
inactive ulceration is manifested by minimal anemia, and some complaints of 
burning if he eats the wrong foods and some episodes of vomiting, with 
symptomatology classified as moderate.  


CONCLUSIONS OF LAW

1.  The claim for service connection for colon cancer is not well grounded.  
38 U.S.C.A. § 5107 (a) (West 1991).

2.  The criteria for a rating in excess of 20 percent for duodenal 
deformity consistent with inactive ulceration have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, Part 4, 
Diagnostic Code 7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reveal that the veteran was diagnosed in June 1944, 
with ulcer of the duodenum, chronic, and of unknown cause.  A June 1944 
medical board report recommended discharge from service due to this 
disorder.

VA hospital reports reveal treatment from September to December of 1944 for 
complaints of epigastric discomfort following meals.  Gastrointestinal 
studies conducted in October 1944, revealed marked persistent deformity of 
the first portion of the duodenum characteristic of ulceration, and small 
bowel showing a mild deficiency pattern.  An April 1945 medical summary 
indicated that the veteran's peptic ulcer precluded him from activities 
involving heavy muscular exertion.  The veteran was hospitalized again in 
July 1948 for gastrointestinal complaints found to be related to his 
duodenal ulcer. 

On VA examination in June 1954, the veteran complained of stomach burns and 
pains, plus nausea and occasional vomiting.  The June 1954 barium studies 
revealed duodenal ulcer, chronic, with demonstrable crater, no obstruction.

A July 1966 VA examination revealed similar complaints of burning stomach, 
sharp pains and occasional vomiting.  Barium studies revealed findings of a 
deformed duodenal bulb attributed to scarring from the healing of old 
ulcers and the presence of an active ulcer on the duodenal bulb on the 
greater curvature side. 

The report from a VA examination conducted in May 1970 documented 
complaints of regurgitation several times a week, plus constipation and 
variable appetite.  The fluoroscopic studies revealed findings of deformity 
of the first portion of the duodenum due to scarring, with no definite 
ulcer crater visualized.  

VA treatment records and hospital records reveal a history of comprehensive 
treatment for severe gastrointestinal problems, which began, with findings 
of colon polyps and blood in the stools in April 1996.  A July 1996 
colonoscopy yielded an impression of probable ulcerative colitis involving 
the sigmoid colon.  Biopsy reports from July 1996 diagnosed invasive 
moderately differentiated adenocarcinoma; fibroinflammatory debris 
consistent with ulcer and acute and chronic inflammatory disease in the 
sigmoid colon.  A prior history of a previously malignant polyp was noted.  
Another biopsy report from July 1996 diagnosed adenocarcinoma, moderate to 
severe colitis and Paneth cell metaplasia. 

In August 1996, the veteran underwent colectomy surgery, using Hartmann's 
procedure and a colostomy.  He was diagnosed postoperatively with rectal 
sigmoid adenocarcinoma.  A September 1996 treatment record revealed 
continued complaints of ulcerative colitis, and status post Hartman's 
procedure and colostomy.  Another September 1996 treatment note discussed 
the possibility of an increase in his service connected duodenal disorder, 
but indicated that it was unclear whether the colon cancer and ulcerative 
colitis were a direct result of the duodenal ulcers while in the military.

In written correspondence dated in March 1997, the veteran's private 
physician reported having treated the veteran in 1981 for GI tract 
bleeding, with findings of chronic polyps that were excised by an 
endoscopist.  Subsequent continued complaints of bleeding and diarrhea were 
reported, but no cancer was located until August 1996.  This physician 
opined that the veteran still has signs of peptic ulcer disease and/or 
severe gastritis.  He noted that the veteran is unable to eat properly and 
has experienced weight loss due to stomach problems.  Among the pertinent 
diagnoses rendered in this letter were cancer of the colon with colostomy 
and peptic ulcer disease/ulcerated gastritis. 

At his videoconference hearing held in February 1998, the veteran testified 
that he continues to have symptoms from his duodenal disorder, which 
included frequent vomiting and difficulty eating certain foods.  The 
veteran also testified that he had been essentially told by a physician 
that his colon cancer was related to his service connected duodenal 
disorder. 

The report from a VA examination conducted in December 1998 pursuant to the 
Board's remand revealed complaints of vomiting if the veteran works in the 
yard, and complaints of some bleeding and diarrhea since the colostomy.  He 
also complained of some burning if he eats the wrong foods and for this 
pain, he takes ranitidine and Prevacid.  Upon physical examination he had a 
chronic duodenal ulcer disease and also cancer of the colon.  His weight 
was 132 pounds and his weight one year prior was 140 pounds.  He had no 
signs of anemia.  He stated that he had a poor appetite and very low energy 
level.  Additional history given was of several upper gastrointestinal 
series, which showed only ulcer scars in the duodenum with no active 
disease.  A history was given of his having developed gastrointestinal 
bleeding and found to have colon polyps which were excised.  Additional 
history noted the diagnosis of adenocarcinoma of the distal colon, with 
subsequent colectomy surgery.  The diagnoses rendered in the December 1998 
VA examination included status post colectomy with colostomy for 
adenocarcinoma of the rectosigmoid colon and chronic duodenal ulcer 
disease, which is somewhat symptomatic.  The medical opinion rendered was 
that he still has some symptoms of a chronic duodenal ulcer disease, but 
that his major disability at this time was due to adenocarcinoma of the 
colon.  The examining physician could not relate this adenocarcinoma 
condition to the veteran's service-connected duodenal ulcer disease.  The 
first polyps of pre-cancerous lesions were found in 1981, which was 37 
years after active duty.  The diagnostic and clinical test results involved 
a check up for anemia, and he was shown to only have minimal anemia.  The 
hemoglobin was 13, with low normal being 13.8, so once again, to reiterate, 
the chronic duodenal ulcer disease was only moderately symptomatic.  
Regarding the adenocarcinoma of the colon, status post colectomy with 
colostomy, the examiner reiterated that he could find no relationship 
between the adenocarcinoma and the chronic duodenal ulcer disease.  

Private clinical records submitted pursuant to the Board's remand revealed 
treatment for his colon condition from the 1980's through the 1990's.  
These records document a gallbladder sonogram done in June 1987 for 
complaints of rectal bleeding and weight loss, with no gallstones 
identified.  A July 1987 colonoscope diagnosed polyps.  A September 1987 
colonoscope for symptoms of rectal bleeding diagnosed proctitis.  A 
November 1988 biopsy diagnosed chronic non-specific colitis, severe.  In 
September 1992, another colonoscopy diagnosed rectal polyps.  In June 1994, 
colonic mucosa with chronic inflammation and lymphoid aggregates was 
diagnosed by a colonoscopy with biopsy conducted in June 1994 for 
complaints of abdominal pain. 

Analysis--Service Connection for Colon Cancer

The threshold question to be answered at the outset of the analysis of any 
issue is whether the appellant's claim is well-grounded; that is, whether 
it is plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78  (1990).  If a claim 
is not well grounded, then the appeal fails and there is no further duty to 
assist in developing facts pertinent to the claim since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991).

A veteran has, by statute, the duty to submit evidence that a claim is well 
grounded.  The evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is not well 
grounded, and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609  (1992).  Evidentiary assertions by 
the veteran must be accepted as true for the purposes of determining 
whether a claim is well-grounded, except where the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19  (1993).

In order for a claim to be well grounded, there must first be competent 
medical evidence of a current disability; second, there must be an 
incurrence or aggravation of a disease or injury in service shown in either 
competent lay or medical evidence; third, there must be competent medical 
evidence showing a nexus between the current disability and the in-service 
incurrence or aggravation of a disease or injury.  Caluza v. Brown 7 Vet. 
App. 498 (1995).

For service connection to be granted, it is required that the facts, as 
shown by the evidence, establish that a particular injury or disease 
resulting in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  There are some disabilities, including disorders 
such as malignancy, where service connection may be presumed if the 
disorder is manifested to a degree of 10 percent within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, service connection 
may also be granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  Secondary service 
connection may be granted where a service connected disorder causes or 
aggravates another disorder.  38 C.F.R. § 3.310 (1999); Allen v. Brown, 
7 Vet.App. 439 (1995).  

Upon review of the evidence, the Board finds that the claim for service 
connection for colon cancer is not well grounded.  The medical evidence, as 
stated in the medical opinion of the December 1998 VA examination, 
indicates that there is no nexus between the veteran's adenocarcinoma 
disorder and his service-connected duodenal ulcer disease.  Nor is there 
medical evidence showing aggravation of the nonservice connected 
adenocarcinoma by the duodenal deformity disorder.  The medical opinion 
stated twice in the VA examination indicated that there is no relationship 
whatsoever between the two disorders.  There is also no evidence of the 
colon cancer developing during active duty or to a compensable degree 
within one year of discharge.  The earliest manifestation of the colon 
cancer was shown to be in 1981, more than 35 years after discharge from 
service.  Thus, the second and third prongs of Caluza, supra are not met.  

The claim, therefore, must be denied.  Where a claim is not well grounded, 
VA does not have a statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to complete his 
application.  This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation in Robinette, 
the veteran has not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make his claim well 
grounded.  As previously pointed out, the Board remanded this case to the 
RO in May 1998.  Pursuant thereto, in an October 1998 letter, the RO 
requested that the veteran complete and return an enclosed authorization 
pertaining to the names, addresses, and dates of treatment of all 
physicians, hospitals, or treatment centers who had provided him with 
relevant treatment for his gastrointestinal disabilities, including any 
records pertaining to treatment for intestinal polyps prior to 1996.  
Private clinical records, previously summarized, were received in December 
1998.  The veteran was also provided a VA examination in December 1998.  
See also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

Increased Evaluation for Duodenal Deformity

Initially, the Board finds that the appellant's claim is "well grounded" 
within the meaning of  38 U.S.C.A. § 5107(a)(West 1991); that is, he has 
presented a claim that is plausible.  See Proscelle v. Derwinski,  2 Vet. 
App. 629 (1992).  He has not alleged any records of probative value that 
may be obtained, and which have not already been associated with the claims 
file, are available.  The Board accordingly finds that the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a)(West 1991), is satisfied.

Service-connected disabilities are rated in accordance with a schedule of 
rating disabilities which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various disabilities.  
Schedule for Rating Disabilities (Rating Schedule), 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take into account 
such factors as pain, discomfort, and weakness in the individual rating. 38 
C.F.R. §§ 4.10, 4.59 (1999).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the rated part or 
system in self support of the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7 
(1999). 

Generally, all disabilities, including those arising from a single disease 
entity, are rated separately with the resulting ratings being combined.  38 
C.F.R. § 4.25 (1998). Pyramiding, that is the evaluation of the same 
disability, or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14 (1999).  However, it is possible 
for a veteran to have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic codes.  The 
critical element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology for any one of 
the conditions is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62  (1994) (where 
a veteran with a service-connected facial injury sought an increased 
rating, the veteran's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and painful scars 
and muscle injury).

In considering the severity of a disability it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999).  
Because the veteran is seeking an increased disability rating, the more 
recent medical evidence is of greatest probative value, although the 
veteran's disability must also be viewed in light of its medical history as 
a whole.  See 38 C.F.R. § 4.1 (1999).

The RO has rated the veteran's duodenal deformity, consistent with 
ulceration under Diagnostic Code 7305.

Under Diagnostic Code 7305, the 20 percent evaluation currently in effect 
contemplates "moderate" symptomatology with recurring episodes of severe 
symptoms two or three times a year averaging ten days in duration or with 
continuous moderate manifestations.  A 40 percent rating is assigned for 
"moderately severe" impairment; symptoms of vomiting, recurrent 
hematemesis, or melena, less than "severe," with impairment of health 
manifested by anemia and weight loss productive of definite impairment of 
health.  A 60 percent evaluation requires a "severe" duodenal ulcer with 
pain which is only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and manifestations of anemia and 
weight loss productive of definite impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (1999).

Upon review of the evidence, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's service-
connected deformity of duodenum which is currently evaluated as 20 percent 
disabling.  The medical evidence reveals the veteran's duodenal ulcer 
disorder to be moderately disabling.  In particular, the VA examination of 
December 1998 found that his major gastrointestinal disability was 
attributable to the nonservice-connected adenocarcinoma of the colon.  This 
is further shown in the comprehensive medical records documenting the 
treatment of severe gastrointestinal complaints, including as rectal 
bleeding and diarrhea, which were linked to his colon pathology, rather 
than the duodenal deformity.  The December 1998 VA examination determined 
that the chronic duodenal ulcer disease was only moderately symptomatic, 
with only minimal anemia shown in hemoglobin studies.  On VA examination in 
December 1998, the examiner reported that barium enema study conducted 
prior to that examination only showed scarring of the duodenum with no 
active disease, and the subjective complaints included some burning upon 
eating the wrong food and some vomiting.  The symptoms shown to be due to 
the duodenal ulcer disease, which classified by the physician as 
"moderate" therefore do not closely approximate the criteria for a 40 
percent evaluation under Diagnostic Code 7305.  

As the preponderance of the evidence is against the veteran's claim, the 
benefit of the doubt doctrine is inapplicable, and the claim for an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

The claim for entitlement to service connection for colon cancer is denied 
as not well grounded.  

An increased rating for deformity of duodenum, consistent with inactive 
ulceration, is denied.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 


